WESTWIND CAPITAL CORPORATION
 
SHAREHOLDERS’ EQUITY AGREEMENT
 
dated as of September 30, 2007
 

--------------------------------------------------------------------------------

 
by and among

 
THOMAS WEISEL PARTNERS GROUP, INC.
 
and
 
CERTAIN FORMER SHAREHOLDERS OF WESTWIND CAPITAL
CORPORATION
 

--------------------------------------------------------------------------------


 

   
Page
     
ARTICLE I
       
RESTRICTIONS ON TRANSFER
       
Section 1.01
General Restrictions on Transfer
2
Section 1.02
Legends
2
Section 1.03
Permitted Transferees
3
Section 1.04
Restrictions on Transfers by Shareholders
3
     
ARTICLE II
       
REGISTRATION RIGHTS
       
Section 2.01
Demand Registration
5
Section 2.02
Piggyback Registration
8
Section 2.03
Lock-Up Agreements
9
Section 2.04
Registration Procedures
9
Section 2.05
Indemnification by the Company
13
Section 2.06
Indemnification by Participating Shareholders
14
Section 2.07
Conduct of Indemnification Proceedings
14
Section 2.08
Contribution
15
Section 2.09
Participation in Public Offering
16
Section 2.10
Other Indemnification
16
Section 2.11
Cooperation by the Company
16
Section 2.12
No Transfer of Registration Rights
16
Section 2.13
Underwritten Offering Committee
17
Section 2.14
Term of Registration Rights
17
Section 2.15
Other Agreements
17
     
ARTICLE III
       
SHAREHOLDER COVENANTS
       
Section 3.01
Confidential Information
18
Section 3.02
Noncompetition
18
Section 3.03
Nonsolicitation of Clients
20
Section 3.04
Nonsolicitation of Employees
21
Section 3.05
Transfer of Client Relationships
21
Section 3.06
Prior Notice Required
21
Section 3.07
Shareholder Covenants Generally
21
Section 3.08
Damages
22
Section 3.09
Arbitration
24

 
i

--------------------------------------------------------------------------------


 

   
Page
     
ARTICLE IV
       
MISCELLANEOUS
       
Section 4.01
Binding Effect; Assignability; Benefit
24
Section 4.02
Notices
24
Section 4.03
Waiver; Amendment; Termination
25
Section 4.04
Fees and Expenses
25
Section 4.05
Governing Law
26
Section 4.06
Jurisdiction
26
Section 4.07
WAIVER OF JURY TRIAL
26
Section 4.08
Specific Enforcement
26
Section 4.09
Counterparts; Effectiveness
26
Section 4.10
Entire Agreement
26
Section 4.11
Captions
26
Section 4.12
Severability
27
     
ARTICLE V
       
DEFINITIONS
       
Section 5.01
Definitions
27
     
Exhibit A:
Joinder Agreement to Westwind Capital Corporation Shareholders’ Equity Agreement
       
Schedule I
Managing Directors with Level 1 Equity
 
Schedule II
Managing Directors with Level 2 Equity
 
Schedule III
Certain Employees
 
Section IV
Affiliates of Westwind
 

 
ii

--------------------------------------------------------------------------------


 
WESTWIND CAPITAL CORPORATION SHAREHOLDERS’ EQUITY
AGREEMENT
 
This WESTWIND CAPITAL CORPORATION SHAREHOLDERS’ EQUITY AGREEMENT (this
“Agreement”), dated as of September 30, 2007 is entered into by and between
Thomas Weisel Partners Group, Inc., a Delaware corporation (the “Company”) and
the persons listed on the signature page hereof (each, a “Shareholder”). For the
purposes of this Agreement, (i) “Shareholder” shall mean, if such person shall
have “Transferred” any of his or her “Company Securities” to any of his or her
respective “Permitted Transferees” (as such terms are defined below), such
person and such Permitted Transferees, taken together, and any right, obligation
or action that may be exercised or taken at the election of such person may be
taken at the election of such person and such Permitted Transferees, and (ii)
where any Shareholder is a corporation controlled by an individual that is
employed by the Firm or a trust created for the benefit of such individual
and/or his or her Family Member (as defined below), “Shareholder” shall also
include such individual. Capitalized terms used have the meanings set forth in
Article V.
 
RECITALS
 
WHEREAS, pursuant to the Arrangement Agreement (the “Arrangement Agreement”),
dated as of September 30, 2007, by and among the Company, TWP Acquisition
Company (Canada), Inc., a corporation organized under the Ontario Business
Corporations Act and a wholly-owned subsidiary of the Company, Westwind Capital
Corporation, a corporation organized under the Ontario Business Corporations Act
(“Westwind”) and Lionel Conacher, as Shareholders’ Representative, the Company
has agreed to indirectly acquire all of the outstanding shares of Westwind
pursuant to the Plan of Arrangement (as defined in the Arrangement Agreement).
 
WHEREAS, upon the completion of the Arrangement and subject to the terms and
conditions set out in the Arrangement Agreement and the Plan of Arrangement, the
Shareholders will receive cash, Common Shares and/or Exchangeable Shares.
 
WHEREAS, the parties hereto acknowledge that each Shareholder, as a result of
his, her or its relationship with the Company and Westwind, has obtained
knowledge of the Confidential Information (as defined below), and that the
Company’s future businesses rely, to a significant extent, upon such
Confidential Information and the goodwill of the Company and Westwind in
general.
 
WHEREAS, the parties hereto acknowledge that, upon the completion of the
Arrangement, the Shareholders may sell or dispose of their Company Securities
(as defined below), subject to the terms and conditions set out in this
Agreement, and receive substantial benefits as a result of the transactions
contemplated by the Arrangement Agreement.
 

--------------------------------------------------------------------------------


 
WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations after consummation of the
transactions contemplated by the Arrangement Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Arrangement Agreement, the parties hereto agree as follows:
 
ARTICLE I
 
RESTRICTIONS ON TRANSFER
 
Section 1.01 General Restrictions on Transfer. (a) Each Shareholder understands
and agrees that the Company Securities received by such Shareholder upon
consummation of the transactions contemplated by the Arrangement Agreement have
been issued or delivered by Canadian Sub pursuant to exemptions from the
registration and prospectus requirements of applicable securities legislation in
Canada and the United States. Accordingly, such Company Securities have not been
registered under the Securities Act and may be subject to transfer restrictions
under the Securities Act and the rules and regulations promulgated thereunder.
Each Shareholder agrees that he, she or it shall not Transfer any Company
Securities (or solicit any offers in respect of any Transfer of any Company
Securities), except in compliance with the Securities Act, any other applicable
securities or “blue sky” laws, and the terms and conditions of this Agreement.
 
(b) Any attempt to Transfer any Company Securities otherwise than in compliance
with this Agreement shall be null and void, and the Company shall not, and shall
cause any transfer agent not to, give any effect in the Company’s or Canadian
Sub’s stock records to such attempted Transfer.
 
Section 1.02 Legends. (a) In addition to any other legend that may be required
under the Arrangement Agreement or otherwise, each certificate for Company
Securities issued to the Shareholders shall bear a legend in substantially the
following form (it being understood that the first sentence of the following
legend shall only be set forth on certificates for Company Securities issued to
Shareholders listed on Schedule V1):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO WHICH
RULE 145 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, APPLIES. THIS SECURITY IS
ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE WESTWIND
CAPITAL CORPORATION SHAREHOLDERS’ EQUITY AGREEMENT, DATED AS OF SEPTEMBER 30,
2007, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THOMAS WEISEL PARTNERS
GROUP, INC. OR ANY SUCCESSOR THERETO.

--------------------------------------------------------------------------------

1         Schedule V to identify affiliates of Westwind and affiliates of Thomas
Weisel Partners Group, Inc.
 
-2-

--------------------------------------------------------------------------------


 
(b) If any Company Securities shall cease to be Registrable Securities under
clause (i) or clause (ii) of the definition thereof, the Company, upon the
written request of the holder thereof, shall issue to such holder a new
certificate evidencing such Company Securities without the first sentence of the
legend required by Section 1.02(a) endorsed thereon. If any Company Securities
cease to be subject to any and all restrictions on Transfer set forth in this
Agreement, the Company, upon the written request of the holder thereof, shall
issue, or cause to be issued, to such holder a new certificate evidencing such
Company Securities without the last sentence of the legend required by Section
1.02(a) endorsed thereon.
 
Section 1.03 Permitted Transferees. Notwithstanding anything to the contrary in
this Agreement, a Shareholder may at any time Transfer any or all of his, her or
its Company Securities to one or more of his or her Permitted Transferees
without the consent of the Company so long as (a) such Permitted Transferee has
agreed in writing to be bound by the terms of this Agreement pursuant to a
Joinder Agreement in the form of Exhibit A attached hereto, and (b) the Transfer
to such Permitted Transferee is in compliance with the Securities Act and any
other applicable securities or “blue sky” laws.
 
Section 1.04 Restrictions on Transfers by Shareholders. (a) Subject to Sections
1.04(b), 1.04(c) and 1.04(d), a Shareholder shall not Transfer any of his or her
Company Securities until after February 7, 2011, except to one or more of his or
her Permitted Transferees in accordance with Section 1.03.
 
(b) Notwithstanding the provisions of Section 1.04(a), a Shareholder may
Transfer any of his or her Company Securities as follows:
 
(i) in a Public Offering in connection with the exercise of his, her or its
rights under Section 2.01 or Section 2.02, subject to the limitations set forth
therein and subject to the restriction that no more than twenty (20) percent of
the Company Securities that such Shareholder received in exchange for such
Shareholder’s shares of Westwind pursuant to the transactions contemplated by
the Arrangement Agreement may be Transferred during the twelve month period
following the Closing Date; or
 
(ii) following the termination of the employment of such Shareholder by the
Company due to the Shareholder’s death or disability, in a Transfer that
complies with applicable securities laws; or

-3-

--------------------------------------------------------------------------------


 
(iii) subject to the approval of the Underwritten Offering Committee (not to be
unreasonably withheld or delayed), in a Transfer with or without consideration
of any kind (A) to a spouse, sibling and/or parent of the Shareholder and/or any
parent or lineal descendant of any of the foregoing or of the Shareholder and/or
any spouse of any of the foregoing (each, a “Family Member”), (B) a trust that
is for the exclusive benefit of such Shareholder and/or one or more Family
Members and/or any institution qualified as tax exempt under Section 501(c)(3)
of the Code or that is a “registered charity” within the meaning of the Tax Act
(“Charitable Organization”) or a corporation that is for the exclusive benefit
of such Shareholder and/or one or more Family Members or (C) any Charitable
Organization; provided, however, that in each case any such transferee shall
have agreed in writing to be bound by the terms of this Agreement pursuant to a
Joinder Agreement in the form of Exhibit A attached hereto, and such Transfer is
in compliance with the Securities Act and any other applicable securities or
“blue sky” laws.
 
(c) The restrictions on Transfers set forth in Section 1.04(a)shall not
terminate with respect to any Company Securities that have been pledged to the
Company as security in connection with the Shareholder Covenants until such time
as the Shareholder Covenants shall have expired.
 
(d) The restrictions on Transfers set forth in Section 1.04(a)shall terminate
automatically upon a Change of Control.


ARTICLE II
 
REGISTRATION RIGHTS
 
The Company shall use its reasonable best efforts to (i) effect the registration
under the Securities Act of the Common Shares delivered upon exchange of the
Exchangeable Shares, (ii) register or qualify for sale such Common Shares under
such other securities or "blue sky" laws of each jurisdiction in the United
States or Canada for which such registration or qualification is necessary,
(iii) list such Common Shares on the principal national securities exchange on
which the Common Stock is then listed or traded and (iv) maintain such
registration, qualification or listing effective for the period that the
Exchangeable Shares remain outstanding (other than with respect to Exchangeable
Shares held by the Company or its Affiliates). In furtherance of the foregoing,
on or before the later of (x) 45 days following the Closing Date or (y) 10
Business Days following the date the Company files its Annual Report on Form
10-K (or a successor form) for the year ended December 31, 2007, the Company
shall file a registration statement on Form S-3 (or other applicable form as
determined by the Company) under the Securities Act (the “Exchangeable Share
Registration Statement”) covering the Common Shares delivered upon exchange of
the Exchangeable Shares, provided that the Company may defer the filing of a
registration statement pursuant to this paragraph for a reasonable period of
time not exceeding 60 days if at the time the Company would be obligated to so
file, there is material non-public information regarding the Company which, in
the judgment of the Board, is not in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or there is a
significant business opportunity (including, but not limited to, the acquisition
or disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which, in the judgment of the Board, is not in the Company’s best
interest to disclose. Each Shareholder acknowledges that it shall be entitled to
exercise its exchange, redemption or similar rights with respect to any
Exchangeable Shares held by such Shareholder only at a time in which the
Exchangeable Share Registration Statement is effective; provided that the
Company agrees that it will maintain the Exchangeable Share Registration
Statement effective for a minimum of at least 180 days in each annual period
beginning February 7, 2009. The Company shall prepare and file with the SEC such
renewals, amendments and supplements to such registration statement, including
any prospectus used in connection therewith, as may be necessary to keep such
registration statement effective until the date as of which there are no
Exchangeable Shares outstanding.
 
-4-

--------------------------------------------------------------------------------


 
Section 2.01 Demand Registration. (a) If at any time following February 7, 2009,
the Company shall receive a request from a Shareholder (the “Requesting
Shareholder”) that the Company effect the registration under the Securities Act
of all or any portion of such Requesting Shareholder’s Registrable Securities,
and specifying the intended method of disposition thereof, then the Company
shall promptly give notice of such requested registration (each such request
shall be referred to herein as a “Demand Registration”) to the Other
Shareholders. The Company shall use its commercially reasonable efforts to
effect, subject to the provisions of Section 2.01(f), the registration under the
Securities Act of the Registrable Securities for which the Requesting
Shareholders have requested registration under this Section 2.01 and all other
Registrable Securities of the same class as those requested to be registered by
the Requesting Shareholders that any Other Shareholders with rights to request
registration under Section 2.02 (all such Other Shareholders, together with the
Requesting Shareholders, the “Registering Shareholders”) have requested the
Company to register by request received by the Company within five (5) Business
Days after such Other Shareholders receive the Company’s notice of the Demand
Registration, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities so to be registered, provided that,
 
(i) subject to Section 2.01(d), the Company shall not be obligated to effect
more than three Demand Registrations in any twelve-month period,
 
(ii) the Company shall not be obligated to effect a Demand Registration unless
the aggregate number of shares of the Registrable Securities requested to be
included in such Demand Registration equals or exceeds 15% of the aggregate
Common Shares (including Common Shares issuable upon exchange of Exchangeable
Shares) issued in connection with the transactions contemplated by the
Arrangement Agreement,
 
-5-

--------------------------------------------------------------------------------


 
(iii) the Company shall not be obligated to include in such registration a
number of Registrable Securities of the Shareholder which exceeds such
Shareholder’s Pro Rata Portion (unless any Other Shareholder who is an Eligible
Shareholder shall choose not to participate in such registration up to the full
amount of such Other Shareholder’s Pro Rata Portion, in which case each
Registering Shareholder may choose to increase the number of Registrable
Securities to be included in such registration by his or her Pro Rata Portion of
the Shortfall subject to the provisions of Section 2.01(e)) (the limitation in
clause (ii) and (iii) of this Section 2.01(a), the “Public Offering
Limitation”),
 
(iv) in no event shall the Company be required to effect a Demand Registration
from any Registering Shareholder unless such Registering Shareholder at the time
the request is made (x) continues to be actively engaged in the businesses of
the Firm (in the reasonable judgment of the Underwritten Offering Committee),
(y) has suffered a termination of employment by the Firm without Cause or
resulting from a disability or (z) is a Permitted Transferee (a Shareholder who
fulfills the criteria in clauses (x)-(z) of this Section 2.01(a)(iii), an
“Eligible Shareholder”), and
 
(v) The Company shall not be required to effect a Demand Registration within 120
days of a Piggyback Registration effected pursuant to Section 2.02 or a demand
registration effected pursuant to the Partners’ Equity Agreement.


(b) Promptly after the expiration of the five (5) Business-Day period referred
to in Section 2.01(a), the Company will notify all Registering Shareholders of
the identities of the other Registering Shareholders and the number of shares of
Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Shareholder may revoke such request, without liability to any of
the other Registering Shareholders, by providing a notice to the Company
revoking such request. A request, so revoked, shall be considered to be a Demand
Registration unless (i) such revocation arose out of the fault of the Company
(in which case the Company shall be obligated to pay all Registration Expenses
in connection with such revoked request) or (ii) the Requesting Shareholder
reimburses the Company for all Registration Expenses in connection with such
revoked request.
 
(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected, except as set forth in Section 2.01(b).
 
(d) A Demand Registration shall not be deemed to have occurred:
 
-6-

--------------------------------------------------------------------------------


 
(i) unless the registration statement relating thereto has become effective
under the Securities Act; provided that such registration statement shall not be
considered a Demand Registration if, after such registration statement becomes
effective, such registration statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court; or
 
(ii) if the Maximum Offering Size is reduced in accordance with Section 2.01(e)
such that less than 66 2/3% of the Registrable Securities of the Registering
Shareholders sought to be included in such registration are included.
 
(e) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Company and the Registering Shareholders that,
in its view, the number of shares of Registrable Securities requested to be
included in such registration (including any securities that the Company
proposes to be included or are otherwise contractually required to be included
that are not Registrable Securities under this Agreement) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:
 
(i) first, so much of the Company Securities proposed to be registered for the
account of the Company as would not cause the offering to exceed the Maximum
Offering Size,
 
(ii) second, all Registrable Securities requested to be included in such
registration by the Registering Shareholders who are Eligible Shareholders and
all Company Securities contractually required to be registered for the account
of any other Persons (allocated, if necessary for the offering not to exceed the
Maximum Offering Size, pro rata among such Holders and such other Persons on the
basis of the relative number of Registrable Securities or such other Company
Securities so requested to be included in such registration by each such
Registering Shareholder and such other Person), and
 
(iii) third, any Company Securities proposed, but not contractually required, to
be registered for the account of any other Persons with such priorities among
them as the Company may determine.
 
(f) Upon notice to each Requesting Shareholder, the Company may defer the filing
of a registration statement pursuant to this Section 2.01 for a reasonable
period of time not exceeding 90 days if (i) at the time the Company receives the
request for such Demand Registration, there is (A) material non-public
information regarding the Company which, in the judgment of the Board, is not in
the Company’s best interest to disclose and which the Company is not otherwise
required to disclose or (B) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which, in the
judgment of the Board, is not in the Company’s best interest to disclose; or
(ii) prior to receiving the request for such Demand Registration, the Company
has determined to effect an offering in connection with which equity securities
of the Company are sold to an underwriter or underwriters for reoffering to the
public pursuant to an effective registration statement under the Securities Act,
and the Company has determined to proceed with such offering.
 
-7-

--------------------------------------------------------------------------------


 
Section 2.02 Piggyback Registration. (a) If the Company proposes to register any
of the equity securities issued by it under the Securities Act (other than a
registration relating to Common Shares issuable upon exercise of employee stock
options or in connection with any employee benefit or similar plan of the
Company or in connection with a direct or indirect acquisition by the Company of
another Person on Form S-8 or S-4, or any successor or similar forms or pursuant
to the Exchangeable Share Registration Statement), whether or not for sale for
its own account, the Company shall each such time give notice at least ten (10)
Business Days prior to the anticipated filing date of the registration statement
relating to such registration to each Shareholder (so long as such Shareholder
is then an Eligible Shareholder), which notice shall set forth such
Shareholder’s rights under this Section 2.02 and shall offer such Shareholder
the opportunity to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered as such Shareholder may request (a “Piggyback Registration”), subject
to the provisions of Section 2.02(b) and the Public Offering Limitation. Upon
the request of such Shareholder (if such Shareholder is then an Eligible
Shareholder) made within five (5) Business Days after the receipt of notice from
the Company (which request shall specify the number of Registrable Securities
intended to be registered by such Shareholder), the Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities that the Company has been so requested to
register by all such other Shareholders, to the extent necessary to permit the
disposition of the Registrable Securities so to be registered, provided that (i)
if such registration involves an underwritten public offering, all such
Shareholders requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected by the Company on the
same terms and conditions as apply to the Company or the other selling
shareholders, as applicable, and (ii) if, at any time after giving notice of its
intention to register any Company Securities pursuant to this Section 2.02(a)
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give notice to all such
Shareholders and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration. No registration
effected under this Section 2.02 shall relieve the Company of its obligations to
effect a Demand Registration to the extent required by Section 2.01. The Company
shall pay all Registration Expenses in connection with each Piggyback
Registration.
 
-8-

--------------------------------------------------------------------------------


 
(b) If a Piggyback Registration involves an underwritten Public Offering (other
than any Demand Registration, in which case the provisions with respect to
priority of inclusion in such offering set forth in Section 2.01(e) shall apply)
and the managing underwriter advises the Company that, in its view, the number
of Company Securities that the Company and such Shareholders and all other
shareholders of the Company intend to include in such registration exceeds the
Maximum Offering Size, the Company shall include in such registration, in the
following priority, up to the Maximum Offering Size:
 
(i) first, so much of the Company Securities proposed to be registered for the
account of the Company as would not cause the offering to exceed the Maximum
Offering Size, and
 
(ii) second, all Registrable Securities requested to be included in such
registration by any Shareholders who are Eligible Shareholders pursuant to
Section 2.02 and all securities contractually required to be registered for the
account of any other Persons (allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among such Shareholders and such
other Persons on the basis of the relative number of Registrable Securities or
such other Company Securities so requested to be included in such registration
by each such Shareholder and such other Person), and
 
(iii) third, any Company Securities proposed, but not contractually required, to
be registered for the account of any other Persons with such priorities among
them as the Company shall determine.
 
Section 2.03 Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with a Public Offering, each Shareholder shall
not offer to sell, contract to sell, or otherwise sell, dispose of, loan, pledge
or grant any rights with respect to any Common Shares, any options or warrants
to purchase any Common Shares, or any securities convertible into or
exchangeable for any Common Shares now owned or hereafter acquired directly by
such Shareholder or with respect to which such Shareholder has or hereafter
acquires the power of disposition (except as part of such Public Offering)
during the period beginning on the effective date of the applicable registration
statement until the earlier of (i) such time as the Company and the managing
underwriter shall agree and (ii) 215 days (such period, the “Lock-Up Period” for
the applicable registration statement).
 
Section 2.04 Registration Procedures. Whenever a Shareholder requests that any
Registrable Securities be registered pursuant to Section 2.01 or 2.02, subject
to the provisions of such Sections, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as practicable and, in connection with any such request:
 
-9-

--------------------------------------------------------------------------------


 
(a) The Company shall prepare and file with the SEC a registration statement on
any form for which the Company then qualifies or that counsel for the Company
shall deem appropriate and which form shall be available for the sale of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its commercially reasonable
efforts to cause such filed registration statement to become and remain
effective for a period of not less than 180 days (or such shorter period in
which all of the Registrable Securities of the Registering Shareholders included
in such registration statement shall have actually been sold thereunder).
 
(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each
participating Shareholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter, to the extent such documents
are not publicly available on the SEC’s EDGAR website, the Company shall furnish
to such Shareholder and each underwriter, without charge, at least one conformed
copy of each registration statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Shareholder (including those previously furnished or incorporated by
reference) promptly after the filing of such documents with the SEC. The
Shareholder shall have the right to request that the Company modify any
information contained in such registration statement, amendment and supplement
thereto pertaining to such Shareholder and the Company shall use its
commercially reasonable efforts to comply with such request; provided, however,
that the Company shall not have any obligation so to modify any information if
the Company reasonably expects that doing so would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.
 
(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Shareholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Registering Shareholder holding Registrable Securities covered by
such registration statement of any stop order issued or threatened by the SEC or
any state securities commission and take all reasonable actions required to
prevent the entry of such stop order or to remove it if entered.
 
-10-

--------------------------------------------------------------------------------


 
(d) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests (ii) obtain all necessary exemptions under applicable securities laws
of any jurisdictions of Canada as may be required for the resale of such
Registrable Securities without qualification with or approval of or the filing
of any other any prospectus, offering memorandum or similar document, or the
taking of any proceeding with, or the obtaining of any further order, ruling or
consent from, any securities regulatory authorities in such jurisdictions (other
than with respect to such first resale, any restrictions on transfer by reason
of a holder being a “control person” of the Company for purposes of such
securities laws) and (iii) cause such Registrable Securities to be registered
with or approved by such other governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Shareholder to consummate the disposition of the Registrable
Securities owned by such Shareholder; provided that the Company shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.04(d), (B)
subject itself to taxation in any such jurisdiction or (C) consent to general
service of process in any such jurisdiction.
 
(e) The Company shall immediately notify each Registering Shareholder holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Shareholder and
file with the SEC any such supplement or amendment.
 
(f) The Company shall select an underwriter or underwriters in connection with
any Public Offering. In connection with any Public Offering, the Company shall
enter into customary agreements (including an underwriting agreement in
customary form) and take such all other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the NASD.
 
-11-

--------------------------------------------------------------------------------


 
(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Registering Shareholder and any underwriter participating in
any disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.04 and any attorney, accountant or other professional
retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) disclosure of such information is
required by court or administrative order or is necessary to respond to
inquiries of regulatory authorities; (ii) disclosure of such information, in the
opinion of counsel to such Person, is required by law; (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by such Person or (iv) such information becomes
available to such Person from a source other than the Company and such source is
not known by such Person to be bound by a confidentiality agreement with the
Company. The Shareholder agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it or its
Affiliates as the basis for any market transactions in the Company Securities
unless and until such information is made generally available to the public. The
Shareholder further agrees that, upon learning that disclosure of such Records
is required by court or administrative order or necessary to respond to
inquiries of regulatory authorities, it shall give prompt notice to the Company
in advance of such disclosure and allow the Company to undertake appropriate
action to prevent disclosure of the Records deemed confidential.
 
(h) The Company shall furnish to each Registering Shareholder and to each such
underwriter, if any, a signed counterpart, addressed to such Shareholder or
underwriter, of a comfort letter or comfort letters from the Company’s
independent public accountants, in form and substance as are customary in
connection with underwritten public offerings.
 
(i) The Company may require each such Registering Shareholder promptly to
furnish in writing to the Company such information regarding the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required in connection with
such registration.
 
(j) The Shareholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(e), such
Shareholder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Shareholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(e), and, if so directed by the Company,
such Shareholder shall deliver to the Company all copies, other than any
permanent file copies then in such Shareholder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.04(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.04(e) to the date when the Company shall make available to such
Shareholder a prospectus supplemented or amended to conform with the
requirements of Section 2.04(e).
 
-12-

--------------------------------------------------------------------------------


 
(k) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.
 
(l) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their commercially reasonable
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities.


Section 2.05 Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Registering Shareholder holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Shareholder
(within the meaning of Section 15 of the Securities Act) from and against any
and all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(“Damages”) arising out of or relating to any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon information furnished in
writing to the Company by such Shareholder or on such Shareholder’s behalf
expressly for use therein; provided that, with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
prospectus, or in any prospectus, as the case may be, the indemnity agreement
contained in this paragraph shall not apply to the extent that any Damages
result from the fact that a current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) was not sent or given to the Person
asserting any such Damages at or prior to the time of the sale of the
Registrable Securities concerned to such Person if it is determined that the
Company has provided such prospectus to such Shareholder and it was the
responsibility of such Shareholder to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
Damages. The Company also agrees to indemnify any underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters (within the meaning of Section 15 of the Securities
Act) on substantially the same basis as that of the indemnification of the
Shareholders provided in this Section 2.05.
 
-13-

--------------------------------------------------------------------------------


 
Section 2.06 Indemnification by Participating Shareholders. Each Shareholder
holding Registrable Securities included in any registration statement agrees to
indemnify and hold harmless the Company, its officers, directors, agents and
employees and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act) to the same extent as the foregoing indemnity
from the Company to such Shareholder, but only (i) with respect to information
furnished in writing by such Shareholder or on such Shareholder’s behalf
expressly for use in any registration statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or (ii) to the extent that any Damages result from the
fact that a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) was not sent or given to the Person asserting
any such Damages at or prior to the time of the sale of the Registrable
Securities concerned to such Person if it is determined that it was the
responsibility of such Shareholder to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
loss, claim, damage, liability or expense. The Shareholder also agrees to
indemnify and hold harmless underwriters of the Registrable Securities, their
officers and directors and each Person who controls such underwriters (within
the meaning of Section 15 of the Securities Act) on substantially the same basis
as that of the indemnification of the Company provided in this Section 2.06. As
a condition to including Registrable Securities in any registration statement
filed in accordance with Article II, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities.
 
Section 2.07 Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article II,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.
 
-14-

--------------------------------------------------------------------------------


 
Section 2.08 Contribution. If the indemnification provided for in this Article
II is unavailable to the Indemnified Parties in respect of any Damages, then
each such Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Damages (i) as between the Company and the Registering
Shareholder holding Registrable Securities covered by a registration statement,
on the one hand, and the underwriters, on the other, in such proportion as is
appropriate to reflect the relative benefits received by the Company and such
Shareholder on the one hand and the underwriters on the other, from the offering
of the Registrable Securities or, if such allocation is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of the Company and such
Shareholder, on the one hand, and of such underwriters, on the other, in
connection with the statements or omissions that resulted in such Damages, as
well as any other relevant equitable considerations and (ii) as between the
Company, on the one hand, and such Shareholder, on the other, in such proportion
as is appropriate to reflect the relative fault of the Company and of such
Shareholder in connection with such statements or omissions, as well as any
other relevant equitable considerations. The relative benefits received by the
Company and such Shareholder, on the one hand, and such underwriters, on the
other, shall be deemed to be in the same proportion as the total proceeds from
the offering (net of underwriting discounts and commissions but before deducting
expenses) received by the Company and such Shareholder bear to the total
underwriting discounts and commissions received by such underwriters, in each
case as set forth in the table on the cover page of the prospectus. The relative
fault of the Company and such Shareholder, on the one hand, and of such
underwriters, on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and such Shareholder or by such underwriters. The
relative fault of the Company, on the one hand, and of such Shareholder, on the
other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
-15-

--------------------------------------------------------------------------------


 
The Company and each Shareholder agree that it would not be just and equitable
if contribution pursuant to this Section 2.08 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The contribution agreement contained in this
Section 2.08 is in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties.
 
Section 2.09 Participation in Public Offering. No Person may participate in any
Public Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and the provisions of this Agreement in respect of
registration rights.
 
Section 2.10 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Shareholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
Section 2.11 Cooperation by the Company. If a Shareholder shall transfer any
Registrable Securities pursuant to Rule 144 or Rule 145 or pursuant to an
exemption from the prospectus and registration requirements under applicable
Canadian securities laws, the Company shall cooperate, to the extent
commercially reasonable, with such Shareholder and shall provide to such
Shareholder such information as such Shareholder shall reasonably request.
 
Section 2.12 No Transfer of Registration Rights. None of the rights of a
Shareholder under this Article II shall be assignable by such Shareholder to any
Person acquiring Securities in any Public Offering or pursuant to Rule 144 or
Rule 145 or pursuant to an exemption from the prospectus and registration
requirements under applicable Canadian securities laws.
 
-16-

--------------------------------------------------------------------------------


 
Section 2.13 Underwritten Offering Committee. The Shareholder acknowledges that
the Board has the power, at any time, to alter the composition, mandate and
authority of the Underwritten Offering Committee; provided that immediately
following the Closing and until such time as Shareholders hold not less than 15%
of the Company Securities issued in connection with the Arrangement, the
Shareholders' Representative (as defined in the Arrangement Agreement) shall be
a member of the Underwritten Offering Committee. The Shareholder has been
informed by the Company that the Underwritten Offering Committee (i) shall
initially include Thomas W. Weisel, who will chair the committee, and (ii) shall
act with the unanimous approval of the members of the committee.
 
Section 2.14 Term of Registration Rights. The Company agrees that, subject to
Section 4.03(b), the rights of a Shareholder with respect to the registration
rights granted pursuant to this Agreement shall remain in effect, subject to the
terms and conditions hereof, so long as there are Registrable Securities issued
and outstanding.
 
Section 2.15 Other Agreements. Following the Closing Date, the Company agrees
that:
 
(a) it will file the reports required to be filed by the Company under the
Exchange Act, so as to enable a Shareholder to sell Registrable Securities
pursuant to Rule 144 or Rule 145;
 
(b) it shall cooperate with such Shareholder in connection with any sale or
other disposition by such Shareholder of any Registrable Securities pursuant to
Rule 144 or Rule 145 or pursuant to an exemption from the prospectus and
registration requirements of applicable Canadian securities laws;
 
(c) it will take such action as such Shareholder may reasonably request, to the
extent required from time to time to enable such Shareholder to sell its
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or pursuant to the resale
limitations set forth in Rule 145, if applicable, and pursuant to an exemption
from the prospectus and registration requirements of applicable Canadian
securities laws, including providing any legal opinions; and
 
(d) upon the request of such Shareholder, it shall deliver to such Shareholder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.
 
-17-

--------------------------------------------------------------------------------


 
ARTICLE III
 
SHAREHOLDER COVENANTS
 
Section 3.01 Confidential Information. In the course of involvement in the
Firm’s activities or otherwise, each Shareholder has obtained or may obtain
confidential information concerning the Firm’s businesses, strategies,
operations, financial affairs, organizational and personnel matters (including
information regarding any aspect of the Shareholder’s tenure as an employee of
the Company or Westwind or of the termination of such employment), policies,
procedures and other non-public matters, or concerning those of third parties.
Such information (“Confidential Information”) may have been or be provided in
written or electronic form or orally. In consideration of, and as a condition
to, continued access to Confidential Information, and without prejudice to or
limitation on any other confidentiality obligations imposed by agreement or by
law, each Shareholder hereby undertakes to use and protect Confidential
Information in accordance with any restrictions placed on its use or disclosure.
Without limiting the foregoing, except as authorized by the Firm or as required
by law, each Shareholder may not disclose or allow disclosure of any
Confidential Information, or of any information derived therefrom, in whatever
form, to any person unless such person is a director, officer, partner,
employee, attorney or agent of the Firm and, in such Shareholder’s reasonable
good faith judgment, has a need to know the Confidential Information or
information derived therefrom in furtherance of the business of the Firm. The
foregoing obligations will survive, and remain binding and enforceable
notwithstanding, any termination of a Shareholder’s employment and any
settlement of the financial rights and obligations arising from a Shareholder’s
employment. Without limiting the foregoing, the existence of, and any
information concerning, any dispute between a Shareholder and the Firm shall
constitute Confidential Information except that a Shareholder may disclose
information concerning such dispute to the arbitrator that is considering such
dispute, or to such Shareholder’s legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
 
Section 3.02 Noncompetition. (a) In view of his or her importance to the Firm,
each Shareholder hereby agrees that the Firm would likely suffer significant
harm from such Shareholder’s competing with the Firm during such Shareholder’s
Employment Period and for some period of time thereafter. Accordingly, each
Shareholder hereby agrees that such Shareholder will not, without the written
consent of the Company, during the Employment Period and for the applicable
Post-Termination Non-Compete and Non-Solicit Period:
 
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or
 
(ii) associate (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Competitive
Enterprise and in connection with such association engage in, or directly or
indirectly manage or supervise personnel engaged in, any activity
 
-18-

--------------------------------------------------------------------------------


 
(1) which is similar or substantially related to any activity in which such
Shareholder was engaged, in whole or in part, at the Firm,
 
(2) for which such Shareholder had direct or indirect managerial or supervisory
responsibility at the Firm, or
 
(3) which calls for the application of the same or similar specialized knowledge
or skills as those utilized by such Shareholder in such Shareholder’s activities
at the Firm,


at any time during the one-year period immediately prior to the Date of
Termination (or, in the case of an action taken during the Employment Period,
during the one-year period immediately prior to such action), and, in any such
case, irrespective of the purpose of the activity or whether the activity is or
was in furtherance of advisory, agency, proprietary or fiduciary business of
either the Firm or the Competitive Enterprise.
 
(By way of example only, this provision precludes an “advisory” investment
banker from joining a leveraged-buyout firm or a research analyst from becoming
a proprietary trader or joining a hedge fund, in each case without the written
consent of the Company)
 
(b) For purposes of the Shareholder Covenants, a “Competitive Enterprise” is a
business enterprise that engages in, or owns or controls a significant interest
in any entity that engages in financial services such as investment banking,
public or private finance, financial advisory services, private investing (for
anyone other than such Shareholder and members of such Shareholder’s family),
merchant banking, asset or hedge fund management, securities brokerage, sales,
lending, custody, clearance, settlement or trading.
 
(c) For purposes of the Shareholder Covenants, “Date of Termination” means the
date on which notice of such Shareholder’s termination of employment is
delivered to or by the Firm, and if such Shareholder is listed on Schedule I or
II, “Date of Termination” means (i) if the Shareholder’s employment is
terminated by the Firm, the date of the Firm’s delivery of notice of termination
and (ii) if the Shareholder’s employment is terminated by such Shareholder, the
date that is 90 days after the delivery of notice of termination by such
Shareholder to the Firm.
 
-19-

--------------------------------------------------------------------------------


 
(d) For purposes of the Shareholder Covenants, “Employment Period” means the
period of such Shareholder’s employment with the Firm commencing on the Closing
Date and ending on such Shareholder’s Date of Termination.
 
(e) For purposes of the Shareholder Covenants, “Post-Termination Non-Compete and
Non-Solicit Period” means, (x) in the case of the Shareholders listed on
Schedule I, (i) 36 months following the Date of Termination if such Date of
Termination occurs during the 12 months following the Closing Date; (ii) 24
months following the Date of Termination if such Date of Termination occurs
during the 12 month period following the 12 months following the Closing Date;
and (iii) 12 months following the Date of Termination if such Date of
Termination occurs during the 12 month period following the 24 months following
the Closing Date; (y) in the case of the Shareholders listed on Schedule II, (i)
24 months following the Date of Termination if such Date of Termination occurs
during the 12 months following the Closing Date and (ii) 12 months following the
Date of Termination if such Date of Termination occurs during the 12 month
period following the 12 months following the Closing Date, and (z) in the case
of the Shareholders listed on Schedule III, 12 months following the Date of
Termination.
 
(f) In the event that the Firm terminates a Shareholder’s employment without
Cause, the Firm will pay such Shareholder, in a lump sum, an amount equal to the
excess, if any of (A) the product of (x) the amount of base salary and bonus
paid to such Shareholder for the twelve months ending before the date the Firm
delivers to such Shareholder written notice of such Shareholder’s termination
and (y) the number of years comprising the then-applicable Post-Termination
Non-Compete and Non-Solicit Period and (z) 0.5 over (B) any severance amounts to
which such Shareholder is otherwise entitled, and which are paid by the Firm,
whether under such Shareholder’s Employment Agreement, if any or pursuant to any
Firm policy or applicable law. For purposes of this Section 3.02, “Cause” shall
have the meaning set forth in such Shareholder’s Employment Agreement, provided,
that if such Shareholder is not party to an Employment Agreement, then “Cause”
means (i) such Shareholder’s breach of this Agreement, the Pledge Agreement, the
Arrangement Agreement or any other written agreement between such Shareholder
and the Firm, (ii) such Shareholder’s willful and continued failure to
substantially perform his or her employment responsibilities; (iii) such
Shareholder’s violation of any Firm policy (including in respect of insider
trading, hedging or confidential information) as in effect from time to time or
(iv) such Shareholder’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by such
Shareholder’s employment or the Shareholder’s loss of any governmental or
self-regulatory license that is reasonably necessary for such Shareholder to
perform his or her responsibilities to the Firm.


Section 3.03 Nonsolicitation of Clients. (a) Each Shareholder hereby agrees that
during the Employment Period and for the applicable Post-Termination Non-Compete
and Non-Solicit Period, such Shareholder will not, in any manner, directly or
indirectly, (1) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm or (2)
interfere with or damage (or attempt to interfere with or damage) any
relationship between the Firm and a Client.
 
-20-

--------------------------------------------------------------------------------


 
(b) For purposes of the Shareholder Covenants, the term “Solicit” means any
direct or indirect communication of any kind whatsoever, regardless of by whom
initiated, inviting, advising, encouraging or requesting any person or entity,
in any manner, to take or refrain from taking any action.
 
(c) For purposes of the Shareholder Covenants, the term “Client” means any
client or prospective client of the Firm to whom such Shareholder provided
services, or for whom such Shareholder transacted business, or whose identity
became known to such Shareholder in connection with such Shareholder’s
relationship with or employment by the Firm.


Section 3.04 Nonsolicitation of Employees. Each Shareholder hereby agrees that
during the Employment Period and for the applicable Post-Termination Non-Compete
and Non-Solicit Period, such Shareholder will not, in any manner, directly or
indirectly, Solicit any person who is an Employee to resign from the Firm or to
apply for or accept employment with any Competitive Enterprise.
 
Section 3.05 Transfer of Client Relationships. (a) During the Coverage Period,
each Shareholder hereby agrees to take all actions and do all such things as may
be reasonably requested by the Firm from time to time to maintain for the Firm
the business, goodwill, and business relationships with any of the Firm’s
Clients with whom such Shareholder worked during the term of such Shareholder’s
employment.
 
(b) For purposes of Section 3.05, the term “Coverage Period” means the 90-day
period beginning on the date on which notice of such Shareholder’s termination
of employment is delivered to or by the Firm, or with respect to Shareholders
party to Employment Agreements, in the case of termination for Cause or on
account of Extended Absence (each as defined in the Employment Agreement), the
90-day period beginning on the Date of Termination.
 
Section 3.06 Prior Notice Required. Each Shareholder hereby agrees that prior to
accepting employment with any other person or entity during the Employment
Period or during the applicable Post-Termination Non-Compete and Non-Solicit
Period, such Shareholder will provide such prospective employer with written
notice of the provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.
 
Section 3.07 Shareholder Covenants Generally. (a) Each Shareholder’s covenants
as set forth in Sections 3.01 through 3.06 of this Agreement are from time to
time referred to herein as the “Shareholder Covenants.” If any of the
Shareholder Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Shareholder Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Shareholder Covenants shall not be
affected thereby; provided, however, that if any of the Shareholder Covenants is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Shareholder Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.
 
-21-

--------------------------------------------------------------------------------


 
(b) Each Shareholder understands that the Shareholder Covenants may limit such
Shareholder’s ability to earn a livelihood in a business similar to the business
of the Firm.
 
(c) Each Shareholder acknowledges that a violation on such Shareholder’s part of
any of the Shareholder Covenants would cause irreparable damage to the Firm.
Accordingly, each Shareholder agrees that, subject to Section 3.08(b), the Firm
will be entitled to injunctive relief for any actual or threatened violation of
any of the Shareholder Covenants.
 
Section 3.08 Remedies. (a) Each Shareholder acknowledges that such Shareholder’s
compliance with the Shareholder Covenants is an important factor to the
continued success of the Firm’s operations and its future prospects. Each
Shareholder and the Company agree that if at any time such Shareholder were to
breach any of the Shareholder Covenants, the damages to the Firm would be
material, but that the amount of such damages would be uncertain and not readily
ascertainable. Accordingly, each Shareholder and the Company agree that if such
Shareholder breaches any of the Shareholder Covenants at any time, such
Shareholder shall forfeit to the Company that number of his or her Company
Securities that remain subject to the restrictions on Transfer under Section
1.04(a) of this Agreement at such time (it being understood that, (x) for
purposes of this Section 3.08, any Transfers otherwise permitted under Section
1.04(b) at such time shall be prohibited with respect to the Shareholder and (y)
no Company Securities not then subject to such Shareholder’s Pledge Agreement
shall be forfeited until such time as all of the Pledged Securities (as defined
in such Pledge Agreement) have been forfeited to the Company or there otherwise
are no Pledged Securities then subject to such Pledge Agreement), with a Fair
Market Value at such time equal to the dollar amount (the “Initial Liquidated
Damages”) communicated to each Shareholder by the Company on or prior to the
Closing (as defined in the Arrangement Agreement) representing 50% of the
Arrangement Consideration (as defined in the Arrangement Agreement) received by
such Shareholder less the amount of Acquiror Losses (as defined in the
Arrangement Agreement) for which such Shareholder has indemnified the Parent
Indemnified Parties (as defined in the Arrangement Agreement) other than
Excluded Losses (as defined in the Arrangement Agreement) (the “Liquidated
Damages”) and, if the Fair Market Value of his or her Company Securities that
remain subject to the restrictions on Transfer under Section 1.04(a) of this
Agreement at such time is less than the Liquidated Damages, a cash payment by
such Shareholder to the Company equal to such difference. For purposes of
clarity, in the event a Shareholder breaches the Shareholder Covenants, the
Company shall first seek recourse under such Shareholder’s Pledge Agreement with
respect to those Company Securities (and any other Pledged Securities (as
defined in such Pledge Agreement)) that remain subject to such Shareholder’s
Pledge Agreement. For purposes of calculating the amount of Arrangement
Consideration received by a Shareholder, the value ascribed to any shares of
Common Stock or Exchangeable Shares received by such Shareholder shall be the
Fair Market Value of such shares of Common Stock or Exchangeable Shares,
measured as of the Closing Date.
 
-22-

--------------------------------------------------------------------------------


 
(b) Each Shareholder and the Company agree that the Initial Liquidated Damages
are reasonable in proportion to the probable damages likely to be sustained by
the Firm if such Shareholder breaches at any time any of the Shareholder
Covenants, that the amount of actual damages to be sustained by the Firm in the
event of such breach is incapable of precise estimation and that such forfeiture
is not intended to constitute a penalty or punitive damages for any purposes.
The forfeiture by such Shareholder of his or her Company Securities or any cash
payment by such Shareholder as the Liquidated Damages will preclude the Company
from seeking injunctive relief for any breach of the Shareholder Covenants by
any Shareholder that willfully or intentionally violates the Shareholder
Covenants in a manner that causes material harm to the Company.
 
(c) Each Shareholder acknowledges and agrees that such Shareholder’s obligations
under this Section 3.08 will be full recourse obligations and will be secured
pursuant to the Pledge Agreement.
 
(d) Each Shareholder acknowledges and agrees that the Liquidated Damages
pursuant to this Section 3.08 shall be in addition to, and not in lieu of, any
required forfeitures of awards that may be granted to such Shareholder on or
after the Closing Date under one or more of the Company’s compensation and
benefit plans under the terms of such award, including as a result of
termination or violation of the Shareholder Covenants.


(e) The remedies of the Company contemplated by this Section 3.08 are the sole
and exclusive remedies of the Firm in respect of the breach or violation of the
Shareholder Covenants. Each Shareholder agrees to, and acknowledges and agrees
that it is bound by, the provisions of Article IX of the Arrangement Agreement.
Without limiting the foregoing in any way, each Shareholder hereby irrevocably
appoints Lionel Conacher, or any successor appointed pursuant to Section 9.9 of
the Arrangement Agreement, as Shareholders’ Representative under the Arrangement
Agreement, with all the powers set forth therein, including the power to enter
into written settlement agreements with the Company regarding Claims (as defined
in the Arrangement Agreement), other than claims in respect of a Shareholder
Breach (as defined in the Arrangement Agreement), which written settlement
agreements shall be binding upon such Shareholder.
 
-23-

--------------------------------------------------------------------------------


 
Section 3.09 Arbitration. Any dispute, controversy or claim between a
Shareholder and the Firm arising out of or relating to or concerning the
provisions of the Shareholder Covenants, the Pledge Agreement, any agreement
between a Shareholder and the Company relating to or arising out of such
Shareholder’s employment with the Firm or otherwise concerning any rights,
obligations or other aspects of such Shareholder’s employment relationship in
respect of the Firm (“Employment Related Matters”) shall be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, FINRA or, if FINRA declines to arbitrate the matter, the AAA in
accordance with the commercial arbitration rules of the AAA.
 
ARTICLE IV


MISCELLANEOUS
 
Section 4.01 Binding Effect; Assignability; Benefit. (a) This Agreement shall
become effective on the Closing Date and thereafter inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns. A Shareholder shall cease to be bound by
the terms hereof if the Arrangement Agreement is terminated pursuant to Article
VIII thereof or when such Shareholder ceases to own beneficially any Company
Securities (other than (i) the provisions of Sections 2.05, 2.06, 2.07, 2.08 and
2.10 applicable to such Shareholder with respect to any offering of Registrable
Securities completed before the date such Shareholder ceased to own any Company
Securities; (ii) Article III and (iii) Sections 4.02, 4.04, 4.05, 4.06, 4.07 and
4.08).
 
(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Company Securities or otherwise, except that any
Permitted Transferee acquiring Company Securities shall (unless already bound
hereby) execute and deliver to the Company an agreement to be bound by this
Agreement in the form of Exhibit A hereto and shall thenceforth be a
“Shareholder”.
 
(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.


Section 4.02 Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,
 
-24-

--------------------------------------------------------------------------------


 
if to the Company to:
 
Thomas Weisel Partners Group, Inc.
One Montgomery Street
San Francisco, CA 94104
Attention: General Counsel
fax: (415) 364-2694
 
with a copy to:
 
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, CA 94303
Attention: Scott D. Miller, Esq.
fax: (650) 461-5700
 
if to a Shareholder, to the last known address of such Shareholder set forth in
the records maintained by the Company.
 
Any and all notices or other communications or deliveries required or permitted
to be provided pursuant to this Agreement shall be in writing and shall be
deemed to have been effectively given (a) upon personal delivery to the party to
be notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the party to be notified or, if not, then on the next Business
Day, (c) five Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid or (d) one Business Day after
deposit with a nationally recognized overnight courier, specifying next Business
Day delivery, with written verification of receipt.
 
Any Person that becomes a Shareholder shall provide its address and fax number
to the Company.
 
Section 4.03 Waiver; Amendment; Termination. (a) No provision of this Agreement
may be waived except by an instrument in writing executed by the party against
whom the waiver is to be effective. No provision of this Agreement may be
amended or otherwise modified except by an instrument in writing executed by the
Company with approval of the Board.
 
(b) This Agreement shall terminate on the later of (i) the fifth anniversary of
the date hereof and (ii) the day that is six months following the date on which
all of the Exchangeable Shares have been exchanged for Common Stock.
 
Section 4.04 Fees and Expenses. Except as otherwise provided in this Agreement,
each party hereto shall pay its own fees and expenses incurred in connection
with the preparation of this Agreement, or any amendment or waiver hereof, and
the transactions contemplated hereby and all matters related hereto.
 
-25-

--------------------------------------------------------------------------------


 
Section 4.05 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Section 4.06 Jurisdiction. Except as otherwise provided in this Agreement, each
party hereto irrevocably submits to the non exclusive jurisdiction of any state
or Federal court located within The City of New York for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby, and agrees to commence any such action, suit or
proceeding only in such courts. Each party further agrees that service of any
process, summons, notice or document by registered mail to such party’s
respective address set forth herein shall be effective service of process for
any such action, suit or proceeding. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in such
courts, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
Section 4.07 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 4.08 Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, but subject to Section 3.08(b), shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
 
Section 4.09 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
 
Section 4.10 Entire Agreement. This Agreement and the other Transaction
Agreements constitute the entire agreement among the parties hereto and
supersede all prior and contemporaneous agreements and understandings, both oral
and written, among the parties hereto with respect to the subject matter hereof
and thereof.
 
Section 4.11 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
 
-26-

--------------------------------------------------------------------------------


 
Section 4.12 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
ARTICLE V
 
DEFINITIONS
 
Section 5.01 Definitions. The following terms, as used herein, have the
following meanings:
 
“AAA” means the American Arbitration Association.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Arrangement Agreement” has the meaning set forth in the recitals.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
banks in New York City, New York, San Francisco, California or Toronto, Ontario,
Canada are required or permitted by law to close.
 
“By-laws” means the By-laws of the Company, as amended from time to time.
 
“Canadian Sub” means TWP Acquisition Company (Canada), Inc., a corporation
organized under the Ontario Business Corporations Act.
 
“Change of Control” means (A) the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or the sale or other disposition of all or substantially all of the
assets of the Company to an entity that is not an Affiliate or that, in each
case, requires shareholder approval under the laws of the Company’s jurisdiction
of organization, unless immediately following such transaction, either: (i) at
least 50% of the total voting power of the surviving entity or its parent
entity, if applicable, is represented by securities of the Company that were
outstanding immediately prior to the transaction (or securities into which the
Company’s securities were converted or exchanged in such transaction); or (ii)
at least 50% of the members of the board of directors (including directors whose
election or nomination was approved by the incumbent directors of the Board) of
the company resulting from the transaction were members of the Board at the time
of the Board’s approval of the execution of the initial agreement providing for
the transaction or (B) the filing by any “person” or “group” (in each case
within the meaning of Section 13(d)(3) of the Exchange Act), other than the
Company, of a Schedule TO or any other schedule, form or report under the
Exchange Act, disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
Company Securities representing more than 50% of the total voting power of the
Company.


-27-

--------------------------------------------------------------------------------


 
“Charitable Organization” has the meaning set forth in Section 1.04(b)(iii) of
this Agreement.
 
“Charter” means the Certificate of Incorporation of the Company, as amended from
time to time.
 
“Client” has the meaning set forth in Section 3.03(c) of this Agreement.
 
“Closing Date” has the meaning given to such term in the Arrangement Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Shares” means shares of Common Stock.
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any stock into which such Common Stock may thereafter be converted or
changed.
 
“Company” has the meaning set forth in the preamble.
 
“Company Securities” means, with respect to a Shareholder, (i) the Common Stock,
(ii) Exchangeable Shares or other securities convertible into or exchangeable
for Common Stock, (iii) any other equity or equity-linked security issued by the
Company and (iv) options, warrants or other rights to acquire Common Stock or
any other equity or equity-linked security issued by the Company, in each case,
beneficially owned by the Shareholder as of the Closing Date and (v) the Common
Stock issued upon exchange, conversion or exercise of any of the foregoing
securities.
 
“Competitive Enterprise” has the meaning set forth in Section 3.02(b) of this
Agreement.
 
-28-

--------------------------------------------------------------------------------


 
“Confidential Information” has the meaning set forth in Section 3.01 of this
Agreement.
 
“Coverage Period” has the meaning set forth in Section 3.05(b) of this
Agreement.
 
“Damages” has the meaning set forth in Section 2.05 of this Agreement.
 
“Date of Termination” has the meaning set forth in Section 3.02(c) of this
Agreement.
 
“Demand Registration” has the meaning set forth in Section 2.01(a) of this
Agreement.
 
“Eligible Shareholder” has the meaning set forth in Section 2.01(a)(iii) of this
Agreement.
 
“Employee” means any person employed by the Firm who receives compensation,
other than a person receiving compensation in the nature of a consulting fee, a
pension or a retainer.
 
“Employment Agreement” means, if applicable, the employment agreement between a
Shareholder and the Firm as in effect from time to time.
 
“Employment Period” has the meaning set forth in Section 3.02(d) of this
Agreement.
 
“Employment Related Matters” has the meaning set forth in Section 3.09 of this
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchangeable Share Registration Statement” has the meaning set forth in Article
II of this Agreement.
 
“Exchangeable Shares” means the non-voting exchangeable shares in the capital
stock of Canadian Sub.
 
“Fair Market Value” means, as of any date, (1) in the case of a Common Share or
an Exchangeable Share, the average of the daily closing prices for a Common
Share on the principal securities exchange or market on which the Common Stock
is traded for the 10 consecutive Business Days (or, if such trading has
commenced less than 10 Business Days prior to the date in question, the actual
number of Business Days elapsed since the commencement of such trading) before
the date in question, and (2) otherwise, the fair market value thereof as
determined in good faith by the Company. Any good faith determination by the
Company of the Fair Market Value under this Agreement will be binding on the
Shareholders.
 
-29-

--------------------------------------------------------------------------------


 
“Family Member” has the meaning set forth in Section 1.04(b)(iii) of this
Agreement.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Firm” means the Company, together with its Subsidiaries.
 
“Indemnified Party” has the meaning set forth in Section 2.07 of this Agreement.
 
“Indemnifying Party” has the meaning set forth in Section 2.07 of this
Agreement.
 
“Initial Liquidated Damages” has the meaning set forth in Section 3.08(a) of
this Agreement.
 
“Initial Ownership” means, with respect to a Shareholder at any time, the
fraction, the numerator of which is the number of Common Shares and, without
duplication, Exchangeable Shares, beneficially owned (as such term is defined in
Rule 13d-3 under the Exchange Act) by such Shareholder as of the Closing Date
and the denominator of which is the number of Common Shares and, without
duplication, Exchangeable Shares, beneficially owned by the Shareholder and all
Other Shareholders who are then Eligible Shareholders.
 
“Inspectors” has the meaning set forth in Section 2.04(g) of this Agreement.
 
“Liquidated Damages” has the meaning set forth in Section 3.08(a) of this
Agreement.
 
“Lock-Up Period” has the meaning set forth in Section 2.03 of this Agreement.
 
“Maximum Offering Size” has the meaning set forth in Section 2.01(e) of this
Agreement.
 
“Maximum Share Number” means, with respect to (i) the Anniversary Period from
February 7, 2009 until February 7, 2010 (the “First Annual Period”), 1,401,822
Common Shares; and (ii) the Anniversary Period from February 7, 2010 until
February 7, 2011, 1,401,822 Common Shares less the aggregate amount of shares
sold by the Shareholders in the First Annual Period.
 
“NASD” means the National Association of Securities Dealers, Inc.
 
-30-

--------------------------------------------------------------------------------


 
“Other Shareholder” means any other shareholder of the Company or Canadian Sub
(other than the Company or any of its affiliates) who is party to this
Agreement. For purposes of this definition, “affiliate” means any Person, any
other Person directly or indirectly controlled by or under common control with
such Person, and for purposes of this definition, “control” has the meaning set
forth in the definition of “Affiliate” above.
 
“Partners’ Equity Agreement” means the Partners’ Equity Agreement, dated as of
February 7, 2006, by and between the Company and the shareholders listed on the
signature pages thereto.
 
“Permitted Transferee” means a Person to whom Company Securities are Transferred
(A) pursuant to Section 1.04(b)(ii) or (B) by will or the laws of descent and
distribution.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Piggyback Registration” has the meaning set forth in Section 2.02(a) of this
Agreement.
 
“Pledge Agreement” means the pledge agreement entered into between the
Shareholder and the Company of even date herewith.
 
“Post-Termination Non-Compete and Non-Solicit Period” has the meaning set forth
in Section 3.02(e) of this Agreement.
 
“Pro Rata Portion” means, with respect to a Shareholder, that portion of the
Maximum Share Number calculated by multiplying the Maximum Share Number by such
Shareholder’s Initial Ownership.
 
“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.
 
“Public Offering Limitation” has the meaning set forth in Section 2.01(a)(ii) of
this Agreement.
 
“Records” has the meaning set forth in Section 2.04(g) of this Agreement.
 
“Registering Shareholders” has the meaning set forth in Section 2.01(a) of this
Agreement.
 
-31-

--------------------------------------------------------------------------------


 
“Registrable Securities” means, with respect to a Shareholder, any Common Shares
and any securities issued or issuable in respect of such shares by way of
conversion, exchange, stock dividend, split or combination, recapitalization,
merger, consolidation, other reorganization or otherwise; provided, however,
that such Registrable Securities shall cease to be Registrable Securities at any
time when (i) a registration statement covering such shares has been declared
effective by the SEC and such shares have been disposed of pursuant to such
effective registration statement,
(ii) such shares are sold under circumstances in which all of the applicable
conditions of Rule 144 or Rule 145 are met or such securities may be sold
pursuant to Rule 144(k) or Rule 145(d)(3) or in either case any successor
provision thereto or (iii) such shares are otherwise Transferred, the Company
has delivered a new certificate or other evidence of ownership for such shares
not bearing the legend required pursuant to this Agreement and such shares may
be resold without subsequent registration under the Securities Act.
 
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.04(h)), (vii) reasonable fees and expenses of
any special experts retained by the Company in connection with such
registration, (viii) reasonable fees, out-of-pocket costs and expenses of the
Shareholders, including one counsel for all of the Shareholders participating in
the offering selected by the Shareholders holding the majority of the
Registrable Securities to be sold for the account of all Shareholders in the
offering, (ix) fees and expenses in connection with any review by the NASD of
the underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.04(l).
 
-32-

--------------------------------------------------------------------------------


 
“Requesting Shareholder” has the meaning set forth in Section 2.01(a) of this
Agreement.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such rule.
 
“Rule 145” means Rule 145 promulgated by the SEC pursuant to the Securities Act,
as amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shareholder” has the meaning set forth in the preamble.
 
“Shareholder Covenants” means the provisions contained in Sections 3.01 through
3.06 of this Agreement.
 
“Shortfall” means, in respect of any registration, the difference between the
Maximum Share Number and the number of Common Shares requested to be included in
that registration by each Shareholder who is an Eligible Shareholder.
 
“Solicit” has the meaning set forth in Section 3.03(b) of this Agreement.
 
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.
 
“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing, in each case of (i) and
(ii), other than a pledge by the Shareholder of his or her Company Securities as
collateral pursuant to the Pledge Agreement or an exchange of Exchangeable
Shares for Common Shares.
 
-33-

--------------------------------------------------------------------------------


 
“Underwritten Offering Committee” means the committee designated by the Board
and to which committee the Board has delegated the power to approve Transfers in
accordance with Section 1.04.
 
“Westwind” has the meaning set forth in the recitals.
 
-34-

--------------------------------------------------------------------------------


 
 
EXHIBIT A



JOINDER AGREEMENT TO WESTWIND SHAREHOLDERS’ EQUITY
AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Westwind
Capital Corporation Shareholders’ Equity Agreement, dated as of September 30,
2007 (the “Westwind Shareholders’ Equity Agreement”) by and between Thomas
Weisel Partners Group, Inc. and the individuals listed on the signature page
thereto, as the same may be amended from time to time. Capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Westwind Shareholders’ Equity Agreement.
 
The Joining Party hereby acknowledges, agrees and confirms that, by its, his or
her execution of this Joinder Agreement, the Joining Party shall be deemed to be
a party to the Westwind Shareholders’ Equity Agreement as of the date hereof and
shall have all of the rights and obligations of a “Shareholder” thereunder as if
it, he or she had executed the Westwind Shareholders’ Equity Agreement. The
Joining Party hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Westwind
Shareholders’ Equity Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date and year written below.
 
Date:                        , 20   
[NAME OF JOINING PARTY]           By:       Name:    Title:

 

  Address for Notices:

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first above written.

       
THOMAS WEISEL PARTNERS GROUP, INC.
 
   
   
  By:  
/s/ Mark P. Fisher
 

--------------------------------------------------------------------------------

Name: Mark P. Fisher
 
Title: General Counsel
         
[SHAREHOLDERS]
/s/ [Shareholder signatures]

--------------------------------------------------------------------------------



[Signature Page to Westwind Capital Corporation Shareholders’ Equity Agreement]
 

--------------------------------------------------------------------------------


 